Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Butler on 06 September 2022.
	The claims have been amended as follows:
	In claim 25, in line 13 “resist excessive vertical misalignment” has been replaced with -- maintain alignment and vertical positioning --  .


The following is an examiner’s statement of reasons for allowance:  Claim 25 is now deemed to distinguish over the formerly applied prior art in view of recitation of the tank module plurality of tabs and slot bottom surfaces being configured to maintain alignment and vertical positioning between the module and an adjacent module.  The claim amendment to claim 25 was made to obviate a 35 U.S.C. 112 (a) issue regarding consistency with what is disclosed in paragraphs [0031-0033, 0042 and 0047] of the Specification, which provided support for the Examiners Amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
09/06/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778